Citation Nr: 1141102	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  09-30 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right knee condition.  

2.  Entitlement to service connection for a right knee disability.


ATTORNEY FOR THE BOARD

C. R. dela Rosa


INTRODUCTION

The Veteran had active military service from June 1978 to June 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In May 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge.  The transcript of that hearing is of record.  

The issue of entitlement to service connection for a right knee condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A July 1998 rating decision that denied service connection for a right knee condition on the basis that there was no record of treatment for a right knee injury in service, was not appealed

2.  Evidence added to the record since the final July 1998 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right knee condition.



CONCLUSIONS OF LAW

1.  The July 1998 rating decision denying service connection for a right knee condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).

2.  New and material evidence sufficient to reopen the Veteran's claim for service connection for a right knee condition has been presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that:  (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a right knee condition is completely favorable, no further action is required to comply with the VCAA and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

New and material evidence

In a rating decision dated in July 1998, the RO denied service connection for a right knee condition finding that there is no record of treatment in service for a right knee condition.  The Veteran filed a notice of disagreement in July 1998 and the RO issued a statement of the case the following month.  The Veteran did not file a substantive appeal and the decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103.  Even so, applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156.  

The Veteran filed a claim to reopen in August 2007.  

New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Board notes that a change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  38 C.F.R. § 4.13, 4.125 (2010); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Velez v. Shinseki, 23 Vet.App. 199 (2009).  In this case, the Veteran's current claim for service connection for a right knee condition is based on the same factual basis as the previously claimed right knee disorder, therefore, new and material evidence is necessary to reopen the claim.  Boggs, supra.  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The evidence of record at the time of the July 1998 rating decision included private medical records dated in May 1996 showing that the Veteran underwent a right knee arthroscopic partial lateral meniscectomy.  

The evidence submitted since the July 1998 rating decision denying service connection includes VA medical records showing complaints of chronic right knee pain.  During his May 2011 Board hearing, the Veteran testified that he injured his knee during a basketball game in Germany.  He also testified that he wore a cast for approximately six months and that he had torn tissue in his knee.  He testified that he has been having problems with his knee since he got out of service.  

The Board must presume the credibility of this evidence for the purpose of reopening the claim.  Justus, 3 Vet. App. 510.  The Veteran's hearing testimony is not cumulative and raises the possibility that the Veteran's current right knee condition is related to symptoms that the Veteran reported started in service and continued thereafter.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Upon so doing the Board finds that the evidence constitutes new and material evidence in that it is of such significance that it raises a reasonable possibility of substantiating the Veteran's claim for service connection when considered with previous evidence of record.  In this regard, the Board finds that the newly received evidence triggers VA's duty to assist the Veteran in providing him with a VA examination.  Id.  The newly submitted evidence thus raises a reasonable possibility of substantiating the Veteran's claims for service connection.  New and material evidence having been found, the Veteran's claim for service connection must be reopened.  38 C.F.R. § 3.156. 




ORDER

New and material evidence having been received, the petition to reopen the Veteran's claim for service connection for a right knee condition is granted and, to that extent only, the appeal is granted.


REMAND

Having reopened the Veteran's claim for service connection for a right knee condition, the Board has jurisdiction to review the issue de novo, based on the whole record.  For the reasons that follow the Board finds that the Veteran's claims for service connection must be remanded for further evidentiary development. 

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the veteran has a current disability (or persistent or recurrent symptoms of a  disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  The Veteran has not been afforded a VA examination.  In light of his testimony that he experienced an injury with continuing symptoms thereafter, the Veteran should be accorded a VA examination to address the etiology of any right knee condition present. 

In a letter dated in March 2008, the National Personnel Records Center (NPRC) reported that the Veteran's original medical record had been furnished to VA.  A review of the Veteran's file indicates that no such records have been associated with the file.  On remand, the RO should re-request the Veteran's service treatment records (STRs) and associate them with the claims file.  If the records are not located the Veteran must be notified pursuant to 38 C.F.R. § 3.159(e).  He should again be asked to identify where he received treatment in service for his right knee injury and the approximate dates of treatment.   

Since the claims file is being returned it should also be updated to include recent VA treatment records dating from August 8, 2007.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be asked to identify any other outstanding records pertaining to his claimed knee disability.  

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following action: 

1.  Ask the Veteran to provide or identify any medical records pertaining to his right knee disability that are not already associated with the claims folder.  Then attempt to obtain any identified records, provided that the necessary authorization forms are completed.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e).    

Also, ask the Veteran once again to submit information pertaining to the dates and location of treatment in service for his right knee disability so the RO can attempt to obtain additional records.  

2.  The RO/AMC should obtain relevant VA medical records pertaining to the Veteran dating from August 8, 2007.  All attempts to fulfill this development should be documented in the claims file.  

3.  The RO should again request service treatment records (STRs) pertaining to the Veteran from the National Personnel Records Center (NPRC) (see March 2008 reply from the NPRC); and any other appropriate agency.  

Efforts to obtain STRs must be detailed and he should be provided with notice in accordance with 38 C.F.R. § 3.159(e), if the records are not obtained.  

4.  After the previous two steps are completed, the RO should schedule the Veteran for an examination with regard to his claim for service connection for a right knee disability.  The claims file must be made available to, and reviewed by, the examiner, and the examiner must note in the report that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.  The Veteran must be provided with an opportunity to describe problems he has had with his right knee since his discharge from active service.  

The examiner is specifically requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that any current disability shown with respect to the right knee, either began in or is related to active military service.  In that regard, the examiner should presume that the Veteran was injured during a basketball game in service.  The examiner must provide a complete rationale for the opinion.

5.  Ensure that the information provided in the examination report satisfies the criteria above and, if not, return the report as insufficient.  Then readjudicate the Veteran's claim after ensuring that any other development deemed warranted is complete.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


